                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DEBRA SASSER, Personal                  )
                                        )
Representative of the Estate of
                                        )
Halbert Eugene Richards,
                                        )
                                        )
                    Plaintiff,
                                        )                 1:18CV746
      v.
                                        )
SAFE HOME SECURITY, INC.,               )
                                        )
                    Defendant.          )
                                        )



                      MEMORANDUM OPINION AND ORDER

      Plaintiff Debra Sasser (“Sasser”), acting as the Personal Representative of

the Estate of Halbert Eugene Richards (“Mr. Richards”), filed this action in Guilford

County Superior Court against Safe Home Security, Inc. (“Safe Home Security”),

alleging violations of North Carolina common law and the North Carolina Unfair and

Deceptive Trade Practices Act. (See Compl. [Doc. #2].) Safe Home Security

removed the action to this Court based on diversity jurisdiction, (See Pet. for

Removal [Doc. #1]), and the matter is now before the Court on Safe Home

Security’s Motion to Dismiss for Failure to State a Claim [Doc. #7]. For the

reasons explained below, Safe Home Security’s Motion is GRANTED IN PART as to

Sasser’s claims for fraud, unfair and deceptive trade practices, negligence, gross

negligence, and punitive damages, and DENIED IN PART as to Sasser’s unjust

enrichment claim.
                                         I.

      Sasser alleges that, upon information and belief, on April 28, 2015, Safe

Home Security “induced and coerced” Mr. Richards to sign an “Agreement for

Monitoring and Installation of Security Systems.”1 (Compl. ¶¶ 9, 13.) In the

agreement, Safe Home Security promised to provide security monitoring services

and equipment for sixty months in exchange for a payment of $45.99 a month.

(Id. ¶ 11.) When the agreement was signed, Mr. Richards was eighty-five years

old, in poor mental health, and already had security monitoring equipment. (Id. ¶¶

15-17.)

      For a period of approximately one year after the agreement was signed, Safe

Home Security withdrew $45.99 each month from Mr. Richards’ bank account

but, upon information and belief, never provided Mr. Richards with any security

monitoring equipment or services. (Id. ¶¶ 19-21.) The amount allegedly

withdrawn totals $552.00. (Id. ¶ 23.)

      On December 22, 2015, Mr. Richards’s named his son, Steven Richards, his

attorney-in-fact. (Id. ¶ 23.) At some point thereafter, Steven Richards became

aware of his father’s payments to Safe Home Security and attempted to contact

Safe Home Security to inform them his father was not receiving security services.

(Id. ¶ 24.) Each time Steven Richards tried to contact Safe Home Security, its



1
 The facts here are recited in the light most favorable to Sasser, because when
considering a Rule 12(b)(6) motion, “we accept as true all well-pleaded facts in a
complaint and construe them in the light most favorable to the plaintiff.” Lucero v.
Early, 873 F.3d 466, 469 (4th Cir. 2017).
                                         2
representatives ended the phone calls and continued to withdraw payment from

Mr. Richards’ bank account. (Id.)

      Sometime after, Steven Richards asked Mr. Richards’ bank to “stop

payment” to Safe Home Security, but despite this request, Safe Home Security

continued withdrawals from Mr. Richards’ bank account by “resubmitting payment

requests using a different code.” (Id. ¶¶ 25-26.) As a result, Steven Richards

closed Mr. Richards’ bank account. (Id. ¶ 27.)

      In an affidavit dated June 16, 2016, Steven Richards informed Safe Home

Security “that the security system had never been installed and requested that

Defendant cease its demands for payment,” and that Mr. Richards would no longer

make payments for services that were not provided. (Id. ¶ 28.) In response,

representatives of Safe Home Security communicated that the contract would not

expire until April 28, 2020. (Id. ¶ 29.)

      On August 3, 2016, a representative of Safe Home Security’s collection

department told Mr. Richards that he owed $233.36 and that his account would

be reported to “multiple credit bureaus.” (Id. ¶ 30.) In a subsequent invoice sent

by Safe Home Security and dated November 1, 2016, Safe Home Security

requested payment of $419.70. (Id. ¶ 31.)

      On August 5, 2017, Mr. Richards died. (Id. ¶ 6.) The Clerk of Superior

Court in Guilford County issued Letters of Administration to Debra Sasser. (Id. ¶ 7.)

Sasser then filed this action on behalf of the Estate of Mr. Richards. (See id.)




                                           3
      Sasser alleges seven claims to relief: (1) fraud, (2) unfair and deceptive trade

practices, (3) negligence, (4) gross negligence, (5) punitive damages, (6) unjust

enrichment, and (7) breach of contract. (See id. at 5-12.) In response, Safe Home

Security argues all of Sasser’s claims, except for her breach of contract claim,

should be dismissed for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). (Safe Home Security’s Mot. to Dismiss at 1.) Sasser

responded in opposition to the motion, (Mem. of Law in Opp’n of Def.’s Mot. to

Dismiss (“Sasser’s Opp’n Mem.”) [Doc. # 10]), to which Safe Home Security

replied, (Reply Mem. in Supp. of Def.’s Mot. to Dismiss (“SHS’s Reply Mem.”)

[Doc. #11]).

                                          II.

      Because this case is before the Court on the basis of diversity jurisdiction,

this Court must apply the choice of law rules enforced by the courts of the state in

which it sits. Volvo Const. Equip. of N. Am., Inc. v. CLM Equip. Co., Inc., 386

F.3d 581, 599-600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64,

79 (1938) & Klaxon Co. v. Stentor Elec. Mfg. Co, Inc., 313 U.S. 487, 496

(1941)). Under North Carolina’s traditional choice of law rules, the law of the

forum state applies to procedural issues, and the law of the site of the claim (lex

loci) applies to substantive rights. Boudreau v. Baughman, 368 S.E.2d 849, 853-

54 (N.C. 1988). “For actions sounding in tort, the state where the injury occurred

is considered the situs of the claim.” Id. at 854. The lex loci rule “requires

application of the law of the state where the plaintiff has actually suffered harm.”

                                          4
Harco Nat’l Ins. Co. v. Grant Thornton, LLP, 698 S.E.2d 719, 725-26 (N.C. Ct.

App. 2010). In other words, “[t]he law of the State where the last act occurred

giving rise to defendants’ injury governs [the] action.” United Va. Bank v. Air-Lift

Assocs., Inc., 339 S.E.2d 90, 94 (1986). The same rule governs the choice of

law as to punitive damages. See Stetser v. TAP Pharm. Prods., Inc., 598 S.E.2d

570, 580 (N.C. Ct. App. 2004) (explaining that “the substantive law of the state

where the injury occurred” applied, not only to determine liability for tort actions,

but to determine “what damages were available to plaintiffs for any liability

resulting from those claims.”). Because North Carolina is the only state alleged

where Mr. Richards was plausibly injured, its laws apply to Sasser’s claims of

fraud, negligence, gross negligence, and punitive damages.

      North Carolina law will also be applied to Sasser’s unfair and deceptive trade

practices claim. While the North Carolina Supreme Court has not addressed the

choice of law rules applicable to an unfair and deceptive trade practices claim, the

North Carolina Court of Appeals, in cases from the 1980’s, has used both the

most significant relationship test and the lex loci rule. Compare Andrew Jackson

Sales v. Bi-Lo Stores, Inc., 314 S.E.2d 797, 799 (N.C. Ct. App. 1984) (applying

the most significant relationship test) with United Va. Bank, 339 S.E.2d at 93-94

(applying the “law of the State where the last act occurred giving rise to . . .

injury”); see also P&L Dev., LLC v. Biopharma, Inc., 367 F. Supp. 3d 421, 427

(M.D.N.C. 2019) (citing Stetser, 598 S.E.2d at 580 as “recognizing a split in

authority”). In the time since, federal courts, including this Court, have considered

                                           5
the issue and concluded the lex loci rule applies to North Carolina unfair and

deceptive trade practices claims. See P&L Dev., LLC, 367 F. Supp. 3d at 428; M-

Tek Kiosk, Inc. v. Clayton, No. 1:15CV886, 2016 WL 2997505, at *12 (M.D.N.C.

May 23, 2016), appeal dismissed (July 19, 2016); Best v. Time Warner Inc., No.

1:11-CV-104-RLV-DSC, 2013 WL 66265, at *3 (W.D.N.C. Jan. 4, 2013);

Martinez v. Nat'l Union Fire Ins. Co., 911 F.Supp.2d 331, 338 (E.D.N.C. 2012);

see also SmithKline Beecham Corp. v. Abbott Labs., No. 1:15CV360, 2017 WL

1051123, at *8 (M.D.N.C. Mar. 20, 2017) (applying lex loci test except where

“the place of injury is so open to debate that application of the significant

relationship test is more appropriate”). Therefore, North Carolina law shall be

applied to Sasser’s unfair and deceptive trade practices claim because, as above,

North Carolina is the only state where Mr. Richards was plausibly alleged to have

been injured.

                                           III.

      “In considering a motion to dismiss, the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Mylan Lab., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993) (cert.

denied sub nom Am. Home Prod. Corp. v. Mylan Lab., Inc., 510 U.S. 1197

(1994)). A complaint “must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

                                            6
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007)). “Where a complaint

pleads facts that are merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to relief.” Id. at 678

(internal quotations omitted) (quoting Twombly, 550 U.S. at 557). Furthermore,

“labels and conclusion” or “a formulaic recitation of the elements of a cause of

action” are insufficient. Id. (quoting Twombly, 550 U.S. at 555). While a court

reviewing a motion to dismiss pursuant to Rule 12(b)(6) assumes factual

allegations are true, the court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Id.

                                           A.

      The first claim for relief brought by Sasser is fraud. (See Compl. at 5.) As

both Sasser and Safe Home Security agree, fraud in North Carolina has five

elements: “(1) a false representation or concealment of a material fact; (2)

reasonably calculated to deceive; (3) made with the intent to deceive; (4) which

does in fact deceive; (5) resulting in damage to the injured party.” Rider v. Hodges,

804 S.E.2d 242, 248 (N.C. Ct. App. 2017) (quoting Forbis v. Neal, 649 S.E.2d

382, 388 (N.C. 2007)). Safe Home Security argues that Sasser has not pled any

of these five elements, “let alone with the requisite particularity,” (Mem. of Law in

Supp. of D.’s Mot. to Dismiss (”SHS’s Mem.”) [Doc. #8] at 7), and further argues

that Sasser must plead, but has not pled, that “at the time the agreement was




                                           7
made, the defendant intended not to perform the agreement.” (SHS’s Reply Mem.

at 3-6.)

      Although Sasser’s fraud claim arises under North Carolina law, Rule 9(b)’s

heightened pleading claims apply because the claim is being litigated in federal

court.2 U.S. ex rel. Palmieri v. Alpharma, Inc., 928 F. Supp. 2d 840, 853 (D. Md.

2013). Federal Rule of Civil Procedure Rule 9(B) states, in pertinent part “[i]n

alleging fraud . . . , a party must state with particularity the circumstances

constituting fraud . . . . Malice, intent, knowledge and other conditions of a

person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

      In the present case, Sasser alleged that on April 28, 2015, a representative

of Safe Home Security visited Mr. Richards, a man of then eighty-five years of age

who already had a home security system. Acting, it is alleged, with the intent to

deceive, the salesman made, “upon information and belief”, representations he

knew at the time to be false regarding Safe Home Security’s providing security

system monitoring services in return for monthly withdrawals from Mr. Richards’

bank account. Further, “upon information and belief”, those services—as the

salesman knew when making his pitch—were never to be performed; yet, Safe

Home Security made monthly withdrawals, even after being advised that no

services were being received. When payments were finally withheld, Safe Home

Security threatened to report Mr. Richards to various credit bureaus.



2
 Neither Sasser nor Safe Home Security dispute that Rule 9(b) of the Federal Rules
of Civil Procedure applies. (See Sasser’s Opp’n Mem. & SHS’s Reply Mem.)
                                          8
      While the complaint complies with Rule 9(b)’s plain word requirement of

stating circumstances constituting the claimed fraud (the who, the where, the

how, and the what), it falls short of meeting the plausibility requirement of Iqbal

and Twombly. Assertions “upon information and belief” that services were never

provided or intended to be provided, along with a general assertion of intent to

deceive, do not alone or in combination create a reasonable inference of intentional

misrepresentation. Therefore, Sasser’s fraud claim is dismissed.

                                          B.

      The second claim for relief brought by Sasser is unfair and deceptive trade

practices as codified in North Carolina General Statute § 75-1.1, North Carolina’s

Unfair and Deceptive Trade Practices Act. (See Compl. at 6.) Safe Home Security

argues that Sasser has only alleged a breach of contract, and “mere breach of

contract, standing alone, does not constitute an unfair or deceptive trade practice.”

(SHS’ Mem. at 8.) Instead, Safe Home Security argues that Sasser must show

“substantial aggravating circumstances accompanying the breach of contract,”

which Sasser has not done. (Id. at 8-9.) Furthermore, Safe Home Security argues

that because Sasser’s claim is based on deceptive conduct, she must plead such

allegations with particularity, but has not done so. (Id. at 10.)

      Sasser acknowledges that the breach of contract claim on its own does not

constitute an unfair or deceptive trade practice but argues that “when all of the

allegations are considered, as they should be, Defendant’s conduct rises to a level

of wrongfulness that is far more than a breach of contract and meets the

                                           9
requirement of aggravating circumstances.” (Sasser’s Opp’n Mem. at 13.)

Furthermore, Sasser argues that she need not plead the claim with particularity

because she is “contending Defendant’s actions, as described in the Complaint,

were unfair and/or deceptive . . . .” (Id. at 14.)

      To state a claim for unfair and deceptive trade practices, Sasser must allege

three elements: “(1) the defendant committed an unfair or deceptive act or

practice, (2) that was in or affecting commerce and (3) proximately caused injury.”

BioSignia, Inc. v. Life Line Screening of Am., Ltd., No. 1:12CV1129, 2014 WL

2968139, at *6 (M.D.N.C. July 1, 2014) (citing Dalton v. Camp, 548 S.E. 2d

704, 711 (N.C. 2011)), adopted by unpublished order (Aug. 4, 2014). As Safe

Home Security noted, and Sasser agreed, “a mere breach of contract claim is not

unfair or deceptive absent substantial aggravating circumstances.” Ellis v.

Louisiana-Pacific Corp., 699 F.3d 778, 787 (4th Cir. 2012) (applying North

Carolina law) (internal quotations and ellipses omitted). “Therefore, regardless of

how unscrupulous the conduct may appear, efforts to encourage contractual

performance while planning to breach, a refusal to otherwise meet contractual

obligations, or an intentional breach of contract are not aggravating

circumstances.” Beam Constr. Co., Inc. v. Allied World Specialty Ins., Inc., No.

3:27-CV-0040-FDW-DSC, 2017 WL 5158712, at *4 (W.D.N.C. Nov. 7, 2017)

(internal quotations and punctuation omitted) (citing Bartolomeo v. S.B. Thomas,

Inc., 889 F.2d 530, 535 (4th Cir. 1989), Deltacom, Inc. v. Budget Telecom, Inc.,

No. 5:10-cv-38-FL, 2011 WL 2036676, at *4 (E.D.N.C. May 22, 2011), &

                                           10
Mitchell v. Linville, 557 S.E. 2d 620, 623 (N.C. Ct. App. 2001)); see also Ellis,

699 F.3d at 787 (noting that even an intentional breach of contract “is not

sufficiently unfair or deceptive to sustain [an unfair and deceptive trade practices]

claim.”) (internal quotations omitted) (citing Wachovia Bank & Trust Co. v.

Carrington Dev. Assocs., 459 S.E. 2d 17, 21 (N.C. Ct. App. 1995)). The type of

conduct that North Carolina courts have determined constitutes a substantial

aggravating factor “has involved forged documents, lies, and fraudulent

inducements.” BioSignia, 2014 WL 2968139, at *6 (citing North Carolina Court of

Appeals cases).

      Here, Sasser encounters the same plausibility problem as that present in her

fraud claim. Assertions “upon information and belief” that Safe Home Security

circumvented Steven Richards’ stop payment order combined with allegations that

a representative of Safe Home Security threatened to report the account to credit

bureaus, do not alone or in combination create a reasonable inference of unfair and

deceptive trade practices. Therefore, Sasser has not sufficiently alleged a claim for

unfair and deceptive trade practices and thus the claim is dismissed.

                                          C.

      The third and fourth claims Sasser brings are claims for negligence and gross

negligence. (See Compl. at 8-10.) Safe Home Security argues that North

Carolina’s economic loss rule bars these claims. (SHS’s Mem. at 4-6.) In

responding to the memorandum, Sasser states, “Plaintiff does not address

Defendant’s contention that the Economic Loss Rule prevents Plaintiff from stating

                                          11
claims for Negligence and Gross Negligence.” (Sasser’s Opp’n Mem. at 4.) Safe

Home Security argues that this statement constitutes an abandonment of these

claims, and therefore, they must be dismissed. (SHS’s Reply Mem. at 2.)

      Courts in both this District, and throughout the Fourth Circuit, agree that

failing to respond to an argument constitutes an abandonment of a claim. See,

e.g., O.V. v. Durham Pub. Schs. Bd. of Educ., No. 1:17CV691, 2018 WL

2725467, at *22 (M.D.N.C. Jun. 6, 2018) (“Plaintiffs included no arguments

against dismissal of their NCSES claims in their opposition memorandum. . . .

Under the circumstances, the Court should deem Plaintiffs’ NCSES claims

abandoned and dismiss them accordingly.”), adopted by O.V. v. Durham Pub.

Schs. Bd. of Educ., 1:17CV691, 2018 WL 3370644 (M.D.N.C. July 10, 2018);

Ferdinand-Davenport v. Children’s Guild, 742 F. Supp. 2d 772, 777 (D. Md. 2010)

(“By her failure to respond to this argument, the plaintiff abandons any

discriminatory discharge claim.”); Hall v. Tyco Hall Int’l Ltd., 223 F.R.D. 219, 255

(M.D.N.C. 2004) (“In his Response Brief, Plaintiff does not dispute Tyco

Electronics’ contentions. Therefore, the Court deems Plaintiff to have abandoned

these claims.”); Mentch v. E. Sav. Bank, FSB, 949 F. Supp. 1236, 1247 (D. Md.

1997) (“I agree with ESB that Mentch has abandoned her harassment claim by

failing to address that claim in her opposition to ESB’s motion for summary

judgment, or to offer clarification in response to ESB’s reply brief.”) Therefore, it is

determined that Sasser has abandoned her negligence and gross negligence claims




                                          12
by failing to respond to Safe Home Security’s arguments, and they must be

dismissed.

      However, even if these claims were not abandoned, they would still be

dismissed because of North Carolina’s economic loss rule. “North Carolina’s

economic loss doctrine provides that a breach of contract does not ordinarily give

rise to a tort action by the promise against the promisor.” Severn Peanut Co., Inc.

v. Indus. Fumigant Co., 807 F.3d 88, 94 (4th Cir. 2015) (internal quotations

omitted) (quoting Ellis v. La.-Pac. Corp., 699 F.3d 778, 783 (4th Cir. 2012)). The

Fourth Circuit consistently rejects “attempts by [plaintiffs] to manufacture a tort

dispute out of what is, at bottom, a simple breach of contract claim as inconsistent

both with North Carolina law and sound commercial practice.” Legacy Data

Access, Inc. v. Cadrillion, LLC, 889 F.3d 158, 164 (4th Cir. 2018) (internal

quotations and punctuation omitted) (quoting Broussard v. Meineke Dis. Muffler

Shops, Inc., 155 F.3d 331, 346 (4th Cir. 1998)). In this case, there are no

allegations to support a separate theory of liability under tort law. (See Compl.)

Instead, the injury arises from Safe Home Security’s alleged failure to comply with

the terms of the contract, despite the fact Mr. Richards paid the fees as required.

(See id.) Therefore, the economic loss doctrine requires that Sasser’s negligence

and gross negligence claims be dismissed.

                                          D.

      Sasser’s fifth claim for relief is punitive damages. (Compl. at 10.) As both

Sasser (Sasser’s Opp’n Mem. at 14-15), and Safe Home Security, (SHS’s Mem. at

                                         13
12-13) acknowledge, Sasser’s claim for punitive damages relies on the viability of

her fraud claim. Because Sasser’s fraud claim is dismissed, (see supra at 9), her

punitive damages claim must also be dismissed.

                                         E.

      Sasser’s sixth and final claim for relief is unjust enrichment. (Comp. at 11).

Safe Home Security argues that Sasser’s unjust enrichment claim should be

dismissed because, “[w]here, as here, there is no dispute regarding the existence

of an express contract, plaintiff cannot maintain causes of action for both breach

of contract and unjust enrichment.” (SHS’s Mem. at 11). Sasser responds that

she “may plead unjust enrichment in the alternative while also pleading a breach of

contract claim until an express contract has been established by the evidence

before the court,” and notes that Safe Home Security has not answered the

complaint, and therefore the existence of a contract remains only an allegation at

this phase. (Sasser’s Opp’n Mem. at 15-16.)

      Safe Home Security correctly points out that a party cannot “simultaneously

collect damages on a breach of contract claim and an unjust enrichment claim.”

(SHS’s Mem. 11.) However, at this early stage of litigation, Sasser is permitted to

allege an unjust enrichment claim, which she has done sufficiently, as an

alternative to her breach of contract claim, because the existence of a contract has

not yet been proven. See Mode v. S-L Dist. Co., LLC, No. 3:18-cv-00150-RJC-

DSC, 2019 WL 1057045, at *7, *8 (W.D.N.C. Mar. 6, 2019) (noting that

dismissal of an unjust enrichment claim is improper when the existence of an

                                         14
enforceable, express contract has not been proven by evidence before the court

and providing the elements of an unjust enrichment claim.) Therefore, her claim

for unjust enrichment is not dismissed.

                                           IV.

      For the reasons stated above, IT IS HEREBY ORDERED that Defendant Safe

Home Security, Inc.’s Motion to Dismiss [Doc. # 7] be GRANTED IN PART as to

Plaintiff Debra Sasser’s claims for fraud, unfair and deceptive trade practices,

negligence, gross negligence, and punitive damages, and DENIED IN PART as to

the unjust enrichment claim.

      This the 15th day of August, 2019.


                                               /s/ N. Carlton Tilley, Jr.
                                          Senior United States District Judge




                                           15
